Citation Nr: 1701492	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  09-24 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a May 2009 rating decision of the RO in Denver, Colorado.  Jurisdiction over the Veteran's claims file is currently with the RO in Denver, Colorado.  

The Board has rephrased the Veteran's claim for service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in February 2012, and a copy of the transcript has been associated with the claims file.  

This matter was previously remanded by the Board in May 2012.  In April 2015, the Board denied the Veteran's claim on appeal, after which he appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Order, the Court granted the parties' August 2016 Joint Motion for Partial Remand (JMR) and remanded the matter for proceedings consistent with the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

VA is required to assist a claimant in obtaining evidence necessary to substantiate his claim for benefits.  38 U.S.C. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159 (2016).  This requires that VA make reasonable efforts to obtain all federal and private records adequately identified by the claimant and relevant to his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  "VA's duty to search for records that would assist a veteran in the development of his claim, and for which the veteran has provided the Secretary information sufficient to locate such records, includes making as many requests as are necessary and ends only when such a search would become 'futile.'"  Gagne v. McDonald, 27 Vet. App. 397, 402-03 (2015).  

The Veteran has reported three separate in-service stressors.  First, he has reported that a friend of his was involved in a motor vehicle accident while driving an armored personnel carrier.  Second, the Veteran has reported that while he served at the Korean demilitarized zone (DMZ) in 1979 or 1980, a night patrol triggered a landmine that had been previously placed by Americans, and he had to assist in the gathering of body parts after the resulting explosion.  Third, he had reported that in 1981 or 1982, he went to a bar in a Korean village and was drugged by a bartender, after which he became ill, and had to have his stomach pumped at an aid station.  

Within the August 2016 JMR, the parties agreed that remand of this matter was warranted to consider and apply the Court's holding in Gagne that where a veteran cannot narrow the time frame for an alleged stressor to a 60-day period, VA must make multiple requests to the Joint Services Records Research Center (JSRRC) "each encompassing a different 60-day range, to cover the appellant's relevant service period."  Gagne, 27 Vet. App. at 404.  As such, the parties agreed that remand was warranted.  

Given the above, the Board finds that VA has not fully satisfied its duty to assist in light of the information the Veteran has submitted regarding his claimed in-service stressors.  See 38 U.S.C. § 5103A(b)(1); 38 C.F.R. § 3.159; Gagne, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Prepare a summary of the Veteran's three claimed in-service stressors.  Attempt to obtain additional information from the Veteran regarding the claimed in-service stressors, if deemed necessary.  Thereafter, this summary and the Veteran's service treatment records and service personnel records should be sent to the JSRRC, or any other appropriate records repository, for verification of his alleged in-service stressors.  The JSRRC, or any other appropriate records repository, should be provided with a copy of any information obtained above, and should be requested to provide any additional information that might corroborate the Veteran's alleged stressors.  Pursuant to Gagne, sequential 60-day requests are required to cover the relevant service period.  All records and responses received must be clearly documented and associated with the claims file.  

2.  Thereafter, if any in-service stressors are verified, the Veteran should be afforded a VA psychiatric examination to determine whether his PTSD, depressive disorder, anxiety disorder, or any other current psychiatric disability is at least at likely as not (a 50 percent probability or greater) etiologically related to a confirmed in-service stressor(s).  A complete rationale for each opinion expressed must be provided. 

3.  Then readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow a reasonable opportunity for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




